Citation Nr: 1221705	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include major depressive disorder, including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In February 2011, the Board denied the Veteran's claim.  The Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims.  In July 2011, the Court granted the Joint Motion, vacating and remanding the Board's February 2011 decision.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, including as due to a service-connected disability, can be adjudicated.

The Veteran has contended that his current acquired psychiatric disability other than PTSD, to include major depressive disorder, is related to active service.  He also has contended that his service-connected migraine headaches and/or his service-connected hypertension caused or contributed to his current acquired psychiatric disability other than PTSD, to include major depressive disorder.

Both parties to the Joint Motion argued successfully to the Court that, in its February 2011 decision, the Board unreasonably relied on inadequate VA examinations conducted in July 2007 and in November 2009.  See Joint Motion for Remand at pp. 2-3.  Both parties specifically contended that, in July 2007 and in November 2009, the VA examiner had not provided a complete rationale for her negative nexus opinions regarding the contended causal relationship between the Veteran's current acquired psychiatric disability other than PTSD and active service, including as due to a service-connected disability.  Both parties to the Joint Motion also noted that there were potentially relevant documents needing translation from Spanish to English in the claims file.  Id., at pp. 3-4.  The Board notes that the translation requested in the Joint Motion has been accomplished.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is bound by the Court's July 2011 Order granting the Joint Motion.  Accordingly, on remand, the Board finds that the Veteran should be scheduled for VA examination to determine the contended causal relationship between an acquired psychiatric disability other than PTSD, to include major depressive disorder, and active service, including as due to a service-connected disability.  If possible, this examination should be conducted by a different VA examiner than the examiner who conducted the Veteran's July 2007 and November 2009 examinations.

The RO also should attempt to obtain the Veteran's complete up-to-date VA and private treatment records.  The Board notes in this regard that, in January 2012 correspondence, the Veteran's attorney asserted that there were additional relevant VA outpatient treatment records that had not been obtained and associated with the claims file.  A review of the claims file shows that the Veteran's most recent VA outpatient treatment records are dated through August 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include major depressive disorder, including as due to a service-connected disability, since his separation from active service.  Obtain all VA treatment records which have not been obtained already, to include all records dated since August 2008.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder, including as due to a service-connected disability.  If possible, this examination should be conducted by a different VA examiner than the examiner who conducted the Veteran's VA examinations in July 2007 and in November 2009.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include major depressive disorder, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected disability caused or aggravated (permanently worsened) any acquired psychiatric disability other than PTSD, to include major depressive disorder, currently experienced by the Veteran, if possible.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for migraine headaches and for hypertension.  The examiner also is advised that the Veteran has contended that his current acquired psychiatric disability other than PTSD, to include major depressive disorder, is related to active service and/or was caused or aggravated (permanently worsened) by service.  The examiner is advised further that the Veteran also has contended that either his service-connected migraine headaches or his service-connected hypertension caused or contributed to his current acquired psychiatric disability other than PTSD, to include major depressive disorder.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

